Title: To John Adams from Timothy Pickering, 11 July 1799
From: Pickering, Timothy
To: Adams, John



(private)Sir,Philaa. July 11. 1799.


When I took the liberty of referring you to Mr. Jacob Lewis for information relative to the Isle of Frances, I presumed he might communicate something useful, because he would not, I conceived, have any interrested motive to deviate from facts: But when I learnt that he had returned home to Boston with his family, I thought it fortunate.—I had seen a letter from an American at the Isle of France, declaring that Lewis used to cover French property, for a reward of 5 ½ per cent.—This matter cannot now be investigated, in this country—perhaps decided proofs of transactions of the kind cannot, be any where obtained.—Seeing, however, that he has quitted his consulate, it seems to me expedient not to let him return thither in that capacity. Should the intercourse be renewed, and American free from suspicion & of better talents & education may be found to succeed him. He has come home, after a short absence, with an immense property—which he says is his own: it is not easy to imagine how he acquired it. When he was appointed consul, he was going a voyage to Hamburg merely as the master of a ship. But 5 ½ per cent, and similar acts may account for it.—A brother of his is engaged at Bourdeaux in privateering. Jacob Lewis reprobated his conduct, when applying himself for the consulate. Mr. Sewall of Marblehead but faintly recommended him—Genl. Shepherd did the same—I had then nothing to oppose to their remarks: Yet it is a truth, that I could not then divest myself of doubts of his meriting the public confidence: But I had no facts on which to ground an objection—and a Consul was wanted.
I have thought it my duty in a private letter, to suggest the above: and am / with great respect, / sir your most obt. servt.

Timothy Pickering